      Case 1:16-cr-02044-SAB    ECF No. 122    filed 11/10/20   PageID.1546 Page 1 of 7




1    William D. Hyslop
     United States Attorney
2    Eastern District of Washington
     Ian L. Garriques
3    Assistant United States Attorney
     402 E. Yakima Ave., Ste. 210
4    Yakima, WA 98901-2760
     Telephone: (509) 454-4425
5

6                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WASHINGTON
7

8    UNITED STATES OF AMERICA,                )   NO. 1:16-CR-2044-SAB
                                              )
9                          Plaintiff,         )
                                              )   GOVERNMENT’S RESPONSE TO
10              v.                            )   DEFENDANT’S SENTENCING
                                              )   MEMORANDUM
11   JASON WILLIAM CATHCART,                  )
                                              )
12                         Defendant.         )
                                              )
13                                            )
14         Plaintiff, United States of America, by and through William D. Hyslop, United
15   States Attorney for the Eastern District of Washington, and Ian L. Garriques, Assistant
16   United States Attorney, hereby submits the following response to Defendant’s
17   sentencing memorandum and his recommendation therein regarding the Rule
18   11(c)(1)(C) plea agreement in this case. ECF No. 116.
19         I.    Reasons to Accept the Rule 11(c)(1)(C) Plea Agreement
20         Based on the Plea Agreement herein (ECF No. 107), the United States
21   recommends a 30-year term of imprisonment on Count 1 and a 30-year term of
22   imprisonment on Count 2, Defendant recommends a 15-year term of imprisonment on
23   Count 1 and a 15-year term of imprisonment on Count 2, and both parties recommend
24   that said terms of imprisonment be imposed concurrently to each other and to
25   Defendant’s sentence of imprisonment in Yakima County Superior Court Cause No. 16-
26   1-00620-39 (hereinafter referred to as “Defendant’s Yakima County sentence.”)
27         The terms of Defendant’s Rule 11(c)(1)(C) Plea Agreement allow him to
28
     Government’s Response to
     Defendant’s Sentencing Memorandum            1
      Case 1:16-cr-02044-SAB      ECF No. 122    filed 11/10/20   PageID.1547 Page 2 of 7




1    withdraw from the Plea Agreement if: (a) the Court imposes consecutive sentences of
2    imprisonment on Count 1 and Count 2, which when aggregated, exceed a total term of
3    imprisonment of 30 years; or (b) the sentences of imprisonment on Count 1 and Count 2
4    are not imposed concurrently to Defendant’s Yakima County sentence.
5          The United States submits that the Court should accept the plea agreement based
6    on the applicable Section 3553(a) factors and also the parties’ determination that a
7    resolution at this juncture of the case is in the interest of the Defendant, the victims in
8    this case, and the interests of justice. In sum, the United States submits that concurrent
9    30-year terms of imprisonment on both counts (effectively a total term of imprisonment
10   of 30 years) satisfies the 18 U.S.C. § 3553(a) factors, so as to allow the Court to accept
11   the plea agreement. In addition, given the related nature of Defendant’s state and federal
12   cases, the Court should also accept the parties’ agreement that Defendant’s federal
13   sentence be imposed concurrently to Defendant’s Yakima County sentence.
14         II.    Section 3553(a) Sentencing Factors
15         Based on the Section 3553(a) sentencing factors, the Court should impose
16   concurrent terms of imprisonment of 30 years on Counts 1 and 2, as well as, a lifetime
17   term of supervised release. Contrary to Defendant’s request for a 15-year total term of
18   imprisonment in his sentencing memorandum, a 30-year total term of imprisonment is
19   warranted here based on the nature and circumstances of the offense, Defendant’s
20   history and characteristics, to protect the public, and to provide for deterrence.
21         With regard to the nature of the offense, the egregiousness of the offense alone
22   calls for 30 years of imprisonment, rather than Defendant’s request for 15 years of
23   imprisonment. Defendant’s production of child pornography involving four-year old
24   Minor A and eight-year old Minor G, as referenced in the factual basis of his plea
25   agreement below, sufficiently reflect the need for a 30-year term of imprisonment:
26         On March 31, 2016, Witness 1 reported to the Selah Police Department
           (Selah PD) that four-year old Minor A had been molested by the Defendant.
27
           Witness 1 found Defendant lying in bed with Minor A. Both Defendant and
28
     Government’s Response to
     Defendant’s Sentencing Memorandum              2
     Case 1:16-cr-02044-SAB   ECF No. 122    filed 11/10/20   PageID.1548 Page 3 of 7




          Minor A were nude from the waist down. Witness 1 reported that Defendant
1         made a statement similar to, “No, no, no my life is over.” Witness 1 picked
2         up Defendant’s iPhone and took two photographs of the scene, one of Minor
          A and one of Defendant. Minor A was very upset, and Witness 1 had to
3         calm her down. A sexual assault examination of Minor A at the hospital
          showed that she had been sexually abused, that she had an inflamed genital-
4         anal area and rash.
5
          Later that evening, Defendant turned himself in at Selah PD. Post-Miranda,
6         Defendant stated that had come to the police department, because “This
          morning I touched [Minor A] in an inappropriate manner. It’s not the first
7         incident and [Witness 1] walked in.” Defendant continued, “I had her pants
          down and I was rubbing my penis against her vagina.” Defendant again
8         admitted he had done this before. Defendant denied penetrating Minor A,
9         because “she’s too little; she’s small.” Defendant stated that Minor A’s
          pants were down and was just wearing a pajama top. Defendant described
10        the pajamas as blue with candy canes on them. Defendant denied actively
          trying to view pornography or child pornography. He indicated, “I don’t
11        think so, no,” regarding whether his laptop or desktop computer would
12
          contain pornography. Selah PD obtained consent from Defendant to obtain
          a DNA sample. Defendant was arrested, and later convicted of, state
13        charges for First Degree Child Molestation involving Minor A.
14        Various items pertaining to Defendant’s sexual abuse and production of
          child pornography involving Minor A were seized and examined by means
15        of search warrants, such as, Defendant’s iPhone, pajamas, bedding, clothing
16        items, computers, and digital media. During the course of a forensic
          examination, Secret Service SA Huntoon located approximately 2,173
17        images of child pornography on Defendant’s Lian Li desktop tower
          computer. Many of these images were recovered from unallocated space on
18        the drives, indicating that they had been previously deleted. SA Huntoon
          also uncovered sexually explicit images of Minor A and Minor G on
19
          Defendant’s Lian Li desktop computer.
20
          On May 16, 2016, SA Huntoon identified various sexually explicit images
21        that appeared similar to Minor A. After being shown the images, Witness 1
          stated that the images actually depicted eight-year old female Minor G. Law
22        enforcement met with Witness 2 who confirmed that Minor G had been at
23        Defendant’s residence on several occasions within the past year. Witness 2
          identified Minor G in numerous sexually explicit images obtained from
24        Defendant’s computer. Witness 2 also identified Minor G’s sleeping bag
          and pajamas in the images, which were then provided to the police. A
25        variety of the images depicted Defendant’s penis being inserted into Minor
          G’s mouth and Defendant’s fingers being inserted into Minor G’s rectum,
26
          while other images focused in on Minor G’s genital-anal area. Witness 2
27        indicated that Minor G had been left alone with Defendant on several prior
          occasions within the last year and on two occasions by May of 2016. Later
28
     Government’s Response to
     Defendant’s Sentencing Memorandum          3
      Case 1:16-cr-02044-SAB     ECF No. 122     filed 11/10/20   PageID.1549 Page 4 of 7




           DNA testing confirmed the presence of Defendant’s semen on Minor G’s
1          sleeping bag.
2
           On June 3, 2016, while reviewing the computer locations of child
3          pornography produced by Defendant involving Minor G, SA Huntoon
           located an additional 80 images of child pornography involving Minor G.
4          While reviewing Defendant’s Lian Li Desktop Computer, SA Huntoon also
5
           located two images of child pornography Defendant had produced involving
           Minor A. The images displayed bedding seized from Defendant’s residence,
6          Minor A’s candy cane patterned pajamas, and a penis entering the minor’s
           rectum.
7
           The computers and devices that Defendant used to produce and store the
8          child pornography images of Minor A and Minor G had been mailed,
9          shipped, and transported across state lines and in foreign commerce.
           Defendant produced the child pornography images of Minor A and Minor G
10         in the Eastern District of Washington. Further, Defendant used Minor A and
           Minor G to take part in sexually explicit conduct for the purpose of
11         producing visual depictions of such conduct.
12   ECF No. 107.
13         In addition to Defendant’s sexual abuse of Minor A and Minor G above, which his
14   sentencing memorandum refers to as a “great evil” (ECF No. 116 at 10), Defendant’s
15   history and characteristics, as set forth in the PSR, also reflect the need for 30 years of
16   prison. Though Defendant’s sentencing memorandum implies that his acts were isolated
17   events that he would not do over, the PSR tells a different story. According to the PSR,
18   Defendant also molested an 11-year old girl multiple times over the course of a couple
19   years in Nevada starting in 1991. Defendant, approximately 23 years old at the time,
20   touched the victim multiple times on her breasts and vulva as if he were tickling her.
21   Another victim in the same case reported that Defendant abused her when she was
22   between the ages of 5 and 8 years old by taking off her pants and underwear and
23   examining her vagina with his finger or a Q-tip. In 2019, Defendant ultimately pleaded
24   guilty in Nevada to Open or Gross Lewdness in the Presence of a Child or Vulnerable
25   Person and was sentenced to 12 to 30 months imprisonment. See PSR ¶¶ 97-104.
26   Defendant’s history as a sexual predator shows the need for a 30-year term of
27   imprisonment in this case to protect the public and prevent him from victimizing others.
28
     Government’s Response to
     Defendant’s Sentencing Memorandum              4
      Case 1:16-cr-02044-SAB      ECF No. 122    filed 11/10/20   PageID.1550 Page 5 of 7




1    Defendant’s recommended sentence of 15 years is insufficient to ensure that he will not
2    victimize more children upon release.
3          Additionally, the Court should discount Defendant’s characterization of his
4    Yakima County sentence as a “sentence of life imprisonment.” Defendant’s repeated
5    inflation of his sentence to a “life sentence” does not erase the fact that he was sentenced
6    to a minimum term of 10 years in prison, and up to life. As Defendant concedes, no one
7    can predict how long he will serve on his state sentence, whether it be a mere 10 years,
8    or life. Regardless, the United States recommends that the sentence herein be imposed
9    concurrently to Defendant’s state sentence given the related nature of the offenses.
10         The Court should also discount Defendant’s effort to downplay the severity of the
11   federal production of child pornography charges. Whether or not Defendant distributed
12   child pornography, the fact is that he made a permanent visual record of the abuse of
13   Minors A and G, presumably to gratify himself with later viewings. Why else would he
14   make a record of it, but to view it at a later time?
15         Though Defendant agrees no double jeopardy concerns existed here, he
16   nevertheless questions the merit of the instant federal charges, particularly as he
17   contends he already received a “life sentence” from the state. ECF No. 116 at 10.
18   Again, Defendant’s characterization is inflated. He was not sentenced to life
19   imprisonment in Yakima County. Rather, Defendant was sentenced to 10 years to life in
20   prison, and Defendant may only end up serving 10 years for that offense. In addition,
21   Defendant was not convicted in Yakima County for Defendant’s conduct involving
22   Minor G. Based on the foregoing, federal charges were wholly warranted here given the
23   egregious nature of Defendant’s production of child pornography as to two victims.
24         The government also disagrees with Defendant’s contention that he is “capable of
25   self-control.” Id. at 11. Defendant’s recent sexual abuse of two vulnerable children and
26   his historical abuse of two other children in the 1990s dispels any idea that he will be
27   capable of self-control anytime soon. Similarly, Defendant’s contention that the
28
     Government’s Response to
     Defendant’s Sentencing Memorandum              5
      Case 1:16-cr-02044-SAB      ECF No. 122     filed 11/10/20   PageID.1551 Page 6 of 7




1    “circumstances created his crimes” in this case further refutes the idea that he is capable
2    of self-control. Following Defendant’s logic, if he were put in the wrong circumstances
3    again, the “circumstances” might just cause him to recidivate and commit another child
4    sex offense. With regard to Defendant’s argument that he is unlikely to recidivate, the
5    PSR again tells a different story. His sexual abuse of the two children in this case and his
6    prior molestation of two other children unfortunately shows a long pattern of preying on
7    children for sexual gratification.
8           Finally, Defendant’s argument with regard to the Guidelines can also be tempered
9    by the fact that though the Guidelines serve as a starting point for sentencing, the Section
10   3553(a) factors additionally guide the Court in sentencing. Additionally, “The child
11   pornography Guidelines are, to a large extent, not the result of the Commission's
12   ‘exercise of its characteristic institutional role,’ which requires that it base its
13   determinations on ‘empirical data and national experience,’ but of frequent mandatory
14   minimum legislation and specific congressional directives to the Commission to amend
15   the Guidelines.” United States v. Henderson, 649 F.3d 955, 962-63 (9th Cir. 2011).
16   Therefore that district courts have discretion to deviate from the Guidelines based on
17   policy disagreements with § 2G2.2. Id. at 964. However, as Henderson also noted,
18   “district courts are not obligated to vary from the child pornography Guidelines on
19   policy grounds if they do not have, in fact, a policy disagreement with them.” Id.
20   (“application of § 2G2.2 will always result in an unreasonable sentence”). “[S]entencing
21   courts must continue to consider the applicable Guidelines range as the starting point
22   and the initial benchmark.” Id. (quotation omitted). If the Court believes the guidelines
23   produce an appropriate sentence, it should not “second-guess [that] decisio[n] . . . simply
24   because the particular Guideline is not empirically-based.” United States v. Mondragon-
25   Santiago, 564 F.3d 357, 367 (5th Cir. 2009); see also United States v. Coleman, 635
26   F.3d 380, 383 (8th Cir. 2011) (“argument that the child pornography Guidelines are
27   unsupported by empirical evidence is not an issue of substantive reasonableness and not
28
     Government’s Response to
     Defendant’s Sentencing Memorandum                6
      Case 1:16-cr-02044-SAB     ECF No. 122    filed 11/10/20   PageID.1552 Page 7 of 7




1    properly made to this court”).
2          All of that said, in this case, the United States seeks a 30-year term of
3    imprisonment on each count to run concurrent to each other and to Defendant’s Yakima
4    County sentence. Such a sentence accounts for the nature of Defendant’s offense, his
5    history and characteristics, and the need to provide just punishment, deter further
6    criminal conduct, and protect the public. Based on Defendant’s current and past
7    victimization of children, a lifetime term of supervised release should also be imposed.
8          With regard to restitution, the Court has scheduled a separate restitution hearing in
9    this case for February 10, 2020. The United States anticipates providing additional
10   victim restitution documentation prior to that date to aid the Court in any restitution
11   determination.
12   DATED: November 10, 2020                      William D. Hyslop
                                                   United States Attorney
13
                                             By: _s/ Ian L. Garriques_______
14                                               Ian L. Garriques
                                                 Assistant United States Attorney
15

16

17

18         I hereby certify that on November 10, 2020, I electronically filed the foregoing
19   with the Clerk of the Court using the CM/ECF System which will send notification of
20   such filing to the following attorney of record: Jeremy Sporn
21                                                 _s/ Ian L. Garriques_______
                                                   Ian L. Garriques
22                                                 Assistant United States Attorney
23

24

25

26

27

28
     Government’s Response to
     Defendant’s Sentencing Memorandum             7
